DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 11/03/2022 have been entered.  The double patenting rejection on claims 1-24 have been withdrawn in view of claim amendments.

Response to Arguments
	Applicant’s arguments with respect to claims 1-24 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 8, 11-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (US 20160103298).
	Regarding claim 1, Liao teaches 
	an optical imaging system (fig. 6A and Table 11), comprising,
	a first lens (Table  11, 1st lens) comprising positive refractive power (Table 11, Focal Length = 3.355) and a convex image-side surface (Table 11, 1st lens surface 2 radius of curvature = -3.68537);
	a second lens (Table 11, 2nd lens) comprising negative refractive power (Table 11, Focal Length = -8.053);
	a third lens (Table 11, 3rd lens)1 comprising negative refractive power (Table 11, Focal Length =   
-589.708);
	a fourth lens (Table 11, 4th lens) comprising negative refractive power (Table 11, Focal Length = -3.85) and an inflection point  formed on an image-side surface thereof (¶241, image-side surface 644 has two inflection points); and
	a fifth lens (Table 11, 5th lens) comprising positive refractive power (Table 11, Focal Length = 6.661) and a convex image-side surface (Table 11, 5th lens surface 11 radius of curvature = -6.08962),
	wherein a thickness along an optical axis of the second lens (Table 11, thickness = 0.214393) is greater than a distance from an image-side surface of the second lens to an object-side surface of the third lens (Table 11, thickness = 0.167286).
Regarding claim 2, Liao teaches
	the optical imaging system of claim 1, wherein the first lens (Table 11, 1st lens) comprises a convex object-side surface (Table 11, 1st lens surface 1 radius of curvature = 1.18456).
Regarding claim 4, Liao  teaches 
	the optical imaging system of claim 1, wherein the second lens (Table 11, 2nd lens) comprises a concave image-side surface (Table 11, 2nd lens surface 5 radius of curvature = 3.00699).
Regarding claim 6, Liao teaches 
	the optical imaging system of claim 1, wherein the third lens (Table 11, 3rd lens) comprises a convex object-side surface (Table 11, 3rd lens surface 6 radius of curvature = 2.68802).
Regarding claim 8, Liao teaches
	the optical imaging system of claim 1, wherein the fifth lens (Table 11, 5th lens) comprises a concave object-side surface (Table 11, 5th lens surface 10 radius of curvature = -0.74066).
Regarding claim 11, Liao teaches 
	an optical imaging system (fig. 6A and Table 11), comprising,
	a first lens (Table 11, 1st lens) comprising refractive power (Table 11, Focal Length = 3.355);
	a second lens (Table 11, 2nd lens) comprising refractive power (Table 11, Focal Length = -8.053);
	a third lens (Table 11, 3rd lens)2 comprising negative refractive power (Table 11, Focal Length = -589.708);
	a fourth lens (Table 11, 4th lens) comprising a concave object-side surface (Table 11, 4th lens surface 8 radius of curvature =-2.1967); and
	a fifth lens (Table 11, 5th lens) comprising refractive power (Table 11, Focal Length = 6.661),
	wherein a thickness along an optical axis of the second lens (Table 11, thickness 0.214393) is greater than a distance from an image-side surface of the second lens to an object-side surface of the third lens (Table 11, thickness = 0.167286).
Regarding claim 12, Liao teaches 
	the optical imaging system of claim 11, wherein the fifth lens (Table 11, 5th lens) comprises a convex image-side surface (Table 11, 5th lens surface 11 radius of curvature = -6.08962).
Regarding claim 13, Liao teaches 
	the optical imaging system of claim 11, wherein 0.15 < R1/f <1.5 is satisfied,
	in which R1 is a radius of curvature of an object-side surface of the first lens, and f is an overall focal length of the optical imaging system (Table 11, R1 = 1.18456, f = 2.83773, R1/f = 0.41).

Reasons for Allowable Subject Matter
Claims 3, 5, 7, 9, 10, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter; with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or suggest of the claimed combination of limitations to warrant a rejection under 35 U.S.C. 102 or 103.
Specifically, with respect to claim 3, none of the prior art either alone or in combination disclose or suggest of an optical imaging system specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the second lens comprises a convex object-side surface.
Specifically, with respect to claim 5, none of the prior art either alone or in combination disclose or suggest of an optical imaging system specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the third lens comprises a concave object-side surface.
Specifically, with respect to claim 7, none of the prior art either alone or in combination disclose or suggest of an optical imaging system specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the fourth lens comprises a concave object-side surface and a concave image-side surface.
	Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or suggest of an optical imaging system specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the fifth lens comprises a convex object-side surface.
	Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or suggest of an optical imaging system specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein TL/f < 1.0 is satisfied in which TL is a distance from an object-side surface of the first lens to an imaging plane, and f is an overall focal length of the optical imaging system.
	Specifically, with respect to claim 14, none of the prior art either alone or in combination disclose or suggest of an optical imaging system specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein -3.5 < f/f2 < -0.5 is satisfied, in which f is an overall focal length of the optical imaging system, and f2 is a focal length of the second lens.
	Specifically, with respect to claim 15, none of the prior art either alone or in combination disclose or suggest of an optical imaging system specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein 0.1 < d34/TL < 0.7 is satisfied, in which d34 is a distance from an image-side surface of the third lens to an object-side surface of the fourth lens, and TL is a distance from an object-side surface of the first lens to an imaging plane.
	Specifically, with respect to claim 16, none of the prior art either alone or in combination disclose or suggest of an optical imaging system specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein 1.60 < Nd5 < 1.75 is satisfied, in which Nd5 is a refractive index of the fifth lens.
	Specifically, with respect to claim 17, none of the prior art either alone or in combination disclose or suggest of an optical imaging system specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein 0.3 < tan θ < 0.5 is satisfied, in which θ is equal to half a field of view of the optical imaging system.

Claims 18-24 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding claim 18, the closest prior art Liao et al. (US 20160103298) teaches 
	a mobile terminal (¶2, compact optical image capture system for an electronic device), comprising, wherein the second optical imaging system (fig. 6A and Table 11) comprises
		a first lens (Table 11, 1st lens) comprising refractive power (Table 11, 1st lens Focal Length = 3.355) and a convex object-side surface (Table 11, 1st lens radius of curvature = 1.18456),
		a second lens (Table 11, 2nd lens) comprising refractive power (Table 11, 2nd lens Focal Length = -8.053),
		a third lens (Table 11, 3rd lens) comprising refractive power (Table 11, 3rd lens Focal Length = -589.708),
		a fourth lens (Table 11, 4th lens) comprising refractive power (Table 11, 4th lens Focal Length = -3.85), and 
		a fifth lens (Table 11, 5th lens) comprising refractive power (Table 11, 5th lens Focal Length = 6.661) and a convex image-side surface (Table 11, 5th lens radius of curvature = -6.08962),
		wherein a thickness along an optical axis of the second lens (Table 11, thickness = 0.214393) is greater than a distance from an image-side surface of the second lens to an object-side surface of the third lens (Table 11, thickness = 0.167286).
Liao in view of Kim et al (US 20170085764) teaches and render obvious the mobile terminal (fig. 2A), and the feature of a first camera module comprising a first optical imaging system (first camera module 210) configured to capture an image of a subject at a close distance (¶139); and
a second camera module comprising a second optical imaging system (second camera module 220) configured to capture an image of the subject at a long distance (¶140, “longer focal length”).
However, regarding claim 18, the prior art Liao taken either singly or in combination fails to anticipate or fairly suggest a mobile terminal comprising, 
a second lens comprising a convex object-side surface,
	a third lens comprising a concave image-side surface,
	a fourth lens comprising a concave object-side surface, and a concave image-side surface, in combination with all other limitation of claim 18.
	With respect to claims 19-24, these claims depend on claim 18 and are allowable at least for the reason stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20170329105 A1), table in fig. 7, and Liao et al. (US 20160097917 A1), table 11, teach all of limitations of the independent claim except wherein a thickness along an optical axis of the second lens is greater than a distance from an image-side surface of the second lens to an object-side surface of the third lens.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/29/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The reference Liao et al. (US 20160103298) has a typo in paragraph 237.  The paragraph states, “third lens 630 has positive refractive power,” however Table 11 shows the 3rd lens has a negative focal length
        2 The reference Liao et al. (US 20160103298) has a typo in paragraph 237.  The paragraph states, “third lens 630 has positive refractive power,” however Table 11 shows the 3rd lens has a negative focal length.